Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed June 02, 2022 in response to the Office action dated March 02, 2022. 
Claims 1, 18, and 20 have been amended.  Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, 112 rejection of claims 1-20 are withdrawn. 

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment, 102 rejection are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U.S Patent Pub. No. 2020/0133845 (hereinafter Kim) in view of Cohen et. al. US Patent No. 2014/0181370 (hereinafter Cohen).
Regarding Claim 1, Kim teaches a method of determining whether to perform a garbage collection operation comprising: identifying a container, wherein the container comprises one or more discrete objects(Fig.2,6,10, 12,Para64-66 "the garbage collection manager module 620 may select at least one victim block to undergo garbage collection." victim block corresponds to container); 
determining a deletion predictor related to the container at a first epoch(Fig.6, 9A-9C, 10, 12; Para64-67 "The garbage collection manager module 620 may select a memory block that is predicted to have a low garbage collection "cost" (e.g., time and/or required resources) from among the first through n-th memory blocks BLK1 through BLKn provided from the victim block selection module 630" Para, 88-91); 
computing a cost of garbage collection for the container at the first epoch(Fig.9A-9C; Para66-70 "the victim block selection module 630 may use the neural network model 800 to predict a memory block having a low garbage collection cost among the first through n-th memory blocks BLK1 through BLKn." Para89-93, 97-100); 
estimating  for performing garbage collection at the first epoch (Fig.8;9A-9C; Para68-70 "In response, the neural network model 800 may provide an estimated number of valid pages for each of the first through n-th memory blocks BLK1 through BLKn as the output data" Para74,83-85, 91-97); determining a net benefit of performing garbage collection for the container at the first epoch based on the computed cost (Fig.6-9C; Para69-72, 97-100 "The neural network model 800 may determine a garbage collection cost for each of the first through n-th memory blocks BLK1 through BLKn based on an estimated VPC of each of the first through n-th memory blocks BLK1 through BLKn"). 
However, Kim fails to teach but Cohen teaches estimating an amount of freed storage associated with performing garbage collection (Fig.1, 2, 3 Para25-27 “Embodiments of the system 102 are enabled to determine an estimate of EOP of a block and/or an estimate of free space returned from recycling for wear leveling and/or an estimate of free space returned from recycling for garbage collection”)
Kim and Cohen are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kim, and incorporating the estimation process, as taught by Cohen.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Cohen(Para 3-5).
Regarding claim 2, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches wherein determining the deletion predictor comprises performing a machine learning classification algorithm to generate a binary deletion predictor (Fig.6-8; Para67-10 " The neural network model 800 may generate a neural network, learn a neural network, perform an operation based on input data and obtain training data based on an operation result, or provide output data corresponding to the training data.").  
Regarding claim 3, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches wherein determining the deletion predictor comprises performing a machine learning regression algorithm to generate a probability (Fig.8, 9C; Para90-93).
Regarding claim 4, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches wherein the machine learning regression algorithm is a neural network (Fig.6 element 800, 8, 9A-9C; Para8-9 “The method includes estimating a valid page count of each of memory blocks using a neural network model trained based on the valid page count of each of the memory blocks” Para67-70, 90-93,).
Regarding claim 9, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches scheduling a garbage collection at the first epoch when the net benefit is positive(Fig.6-9C; Para69-72, 97-100 "The neural network model 800 may determine a garbage collection cost for each of the first through n-th memory blocks BLK1 through BLKn based on an estimated VPC of each of the first through n-th memory blocks BLK1 through BLKn").  
Regarding claim 10, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches determining the deletion predictor related to the container for a pre-determined number of epochs following the first epoch(Fig.9A-9F; Para68-70 "a number of valid pages for each one of the first through n-th memory blocks BLK1 through BLKn at each of one of several past time steps (e.g., "t-2" and "t-1 ", given a present time step of"t") may be input to the neural network model 800."Para 97-100).  
Regarding claim 11, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches generating a net benefit for the container at each epoch of the pre-determined number of epochs following the first epoch (Fig.8, 9A-9E; Para67-70, 72 "the model input feature manager module 640 may store a VPC for each of the first through n-th memory blocks BLK1 through BLKn at each of several past time steps (e.g., "t-2" and "t-1" and the present time step"t"), as further illustrated in FIG. 78" Para 80-83).
Regarding claim 12, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches identifying the epoch at which the net benefit is the greatest; and scheduling a garbage collection at the epoch at which the net benefit is the greatest(Fig.8, 9A-9E; Para67-70, 72, 97-100).  
Regarding claim 13, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches scheduling a garbage collection at the earliest epoch from the pre-determined number of next epochs where the net benefit is above a pre-determined threshold (Fig.9A-9C; 10, 11; Para103-107 "When the free block count is less than the first GC threshold value GC_THRESHOLDl in operation S1020, operation S1030 may be performed").  
Regarding claim 14, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches generating an additional net benefit for an additional epoch when within a pre-determined range of the earliest epoch following the first epoch(Fig.8, 9A-9E; Para67-70, 72 "the model input feature manager module 640 may store a VPC for each of the first through n-th memory blocks BLK1 through BLKn at each of several past time steps (e.g., "t-2" and "t-1" and the present time step"t"), as further illustrated in FIG. 78" Para 80-83).
Regarding claim 15, Kim teaches all the limitations of the base claims as outlined above.
Further, Kim teaches re- evaluating a metric related to the identified container upon the occurrence of a trigger event (Fig.8, 9A-9D, 10, 12; Para74-76, 83-85, 94-100, 113-116 neural network repeats calculation at different time).  
Regarding claim 17, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
Further, Kim teaches re- evaluating a metric related to the identified container at the start of any epoch after the first epoch (Fig.8, 9A-9D, 10, 12; Para74-76, 83-85, 94-100, 113-116).
Regarding claims 18 and 20, the combination of Kim and Cohen teaches these claims according to the reasoning set forth in claim 1.
Claims 5-8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cohen as applied to claim 1 above further in view of Nikoloudakis et. al. US Patent No. 2018/0322040 (hereinafter Nikoloudakis).
Regarding claim 5, the combination of Kim and Cohen teaches all the limitations of the base claims as outlined above.
However, the combination fails to teach but Nikoloudakis teaches generating a user notification regarding the garbage collection (Fig.1 user device 110 Para5-7;25-26, 30, 36 "user feedback is indicative of a potential need by the user to keep the data object stored beyond the detern1ined access window" Para38-39"The storage reclamation unit may then transmit 124 a notification to a user device 110 via a network 115 that is designed to prompt a user of the user device 110 to indicate whether or not storage space used to store one or more of the candidate data objects can be reclaimed").
Kim, Cohen, and Nikoloudakis are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kim and Cohen, and incorporating the user notification, as taught by Nikoloudakis.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Nikoloudakis (Para2-5).
Regarding claim 6, the combination of Kim, Cohen, and Nikoloudakis teaches all the limitations of the base claims as outlined above.
Further, Nikoloudakis teaches wherein the user notification includes a user request for a user to approve a garbage collection (Fig.1, Para3-5 “a notification to user device that requests feedback from a user indicating whether the data object can be deleted after expiration of the access window” Para25-26, 39-40, 62-63).
Regarding claim 7, the combination of Kim, Cohen, and Nikoloudakis teaches all the limitations of the base claims as outlined above.
Further, Nikoloudakis teaches wherein the user notification includes information related to a schedule of garbage collection (Fig.1, Para3-5;25-26 “the server 130 may be configured to obtain the data records from audit logs associated with one or more data objects prior to making a recommendation to a user of user device 110 to reclaim storage space storing the one or more data objects” Para38-40).
Regarding claim 8, the combination of Kim, Cohen, and Nikoloudakis teaches all the limitations of the base claims as outlined above.
Further, Nikoloudakis teaches wherein the user notification includes information indicating the expected benefit of the garbage collection(Fig.1, Para3-5;25-26, 39-41 “TI1e user interface 111 may provide data associated with each of the one or more candidate data objects for display such as a data object identifier, a predicted future storage cost, and a confidence score that indicates the likelihood that the data object will be accessed after the access window for the candidate data object expires”.).  
Regarding claim 16, the combination of Kim, Cohen teaches all the limitations of the base claims as outlined above.
Further, Nikoloudakis teaches wherein the trigger event is a user command to perform a garbage collection on the identified container (Fig.1 user device 110 Para25-26, 30, 36, 39-40, 62-63).  
Regarding claim 19, the combination of Kim, Cohen, and Nikoloudakis teaches this claim according to the reasoning set forth in claim 5.

Response to Arguments
Applicant’s arguments with respect to claim1-20 have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-20 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135